                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    ECHO JENSEN, et al.,                              CASE NO. C18-1195-JCC
10                          Plaintiffs,                 MINUTE ORDER
11            v.

12    NORTHWEST OCEANIC LLC, et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion for continuance of
18   the trial date (Dkt. No. 18). The motion is GRANTED. The Court ORDERS the following dates
19   set:
20    Discovery cutoff                                               August 19, 2019
21    Dispositive motions deadline                                 September 17, 2019
22    39.1 mediation deadline                                      November 29, 2019
23    Proposed pretrial order due                                   December 6, 2019
24    Trial briefs due                                             December 12, 2019
25    Trial date                                                   December 16, 2019
26


     MINUTE ORDER
     C18-1195-JCC
     PAGE - 1
 1        DATED this 9th day of July 2019.

 2                                           William M. McCool
                                             Clerk of Court
 3
                                             s/Tomas Hernandez
 4
                                             Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1195-JCC
     PAGE - 2
